                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DIVISION
                                No. 4:19-CV-00045-BO

Michelle Wright,

                       Plaintiff,

v.                                                                    Order

Bryan Goodwin,

                       Defendant.


       After conducting a hearing on Plaintiff Michelle Wright’s Motion to Compel (D.E. 23),
the court grants the motion in part and denies it in part. The court orders as follows:

     1. For the reasons stated on the record, Wright’s motion for sanctions is denied because
        Defendant Bryan Goodwin did not receive proper notice of his September 11, 2019
        deposition.

     2. The court has found good cause to reopen Goodwin’s deposition. Goodwin’s deposition
        will take place on Wednesday, November 13, 2019, beginning at 9:00 a.m. at the
        Plaintiff’s counsel’s office in Havelock, North Carolina. The reopened deposition may
        last no longer than six hours and twenty minutes on one day.

     3. Goodwin shall bring to the deposition a copy of all documents he has already produced in
        response to Wright’s First Request for Production of Documents. Goodwin shall make a
        good faith effort to locate any additional responsive documents and bring any additional
        documents to the deposition.

     4. Goodwin shall make the vessel on which Wright alleges she was injured available for
        inspection on Tuesday, November 12, 2019, beginning at 10:00 a.m. at a public wildlife
        dock in Beaufort, North Carolina. Goodwin shall notify Plaintiff’s counsel in writing no
        later than 5:00 p.m. on Monday, November 11, 2019, of the location of the inspection.
        The parties are to work cooperatively to address Goodwin’s concerns regarding potential
        liability of those who are aboard the vessel for the inspection. Goodwin may be present in
        the general area of the inspection but must allow those participating in the inspection to
        have privacy during the inspection itself.

     5. The court modifies the scheduling order as follows. All discovery must be initiated in
        time to be completed by December 20, 2019. All dispositive motions shall be filed no
        later than January 31, 2020. All other deadlines in the scheduling order remain
        unchanged.
   6. Both of Wright’s attorneys shall read the entirety of the court’s local civil and criminal
      rules along with the Court’s CM/ECF Policy Manual, with special attention being paid to
      the provisions regarding the role of local counsel and the responsibilities of attorneys
      who appear by special appearance. They shall file a notice on the docket indicating their
      compliance with this order no later than 7 days from the date of entry of this order.

   7. The Clerk of Court is directed to file a notice of deficiency for any future filings in this
      case by Wright that are not properly signed by both local counsel and counsel who is
      participating in this case by special appearance.

   8. No later than Friday, November 22, 2019, attorney Thomas A. Kellis shall file a response
      to this order showing cause why he should not be held in contempt for failing to appear at
      the November 4, 2019 hearing as required by the Notice of Hearing. D.E. 28. Kellis shall
      also appear in the Fifth Floor Courtroom of the Terry Sandford Federal Building and
      Courthouse at 310 New Bern Avenue in Raleigh, North Carolina on Wednesday,
      November 27, 2019, at 10:00 a.m. for a show cause hearing. Goodwin need not attend
      this show cause hearing or, alternatively, he may make arrangements to participate by
      telephone by contacting the Clerk of Court’s Office.

   9. If there are any further conflicts over Goodwin’s deposition, the documents Goodwin is
      to produce at the deposition, or the inspection of the vessel, the parties should contact the
      undersigned’s case manager to schedule a telephonic hearing to address the issue.

   10. Each party shall bear their own costs associated with this motion. But the court cautions
       both parties that further discovery disputes or unreasonable conduct by either side may
       result in the imposition of sanctions up to and including dismissal of Wright’s Complaint
       or entry of default judgment against Goodwin.

   11. The Clerk of Court shall serve a copy of this notice on Goodwin by both United States
       mail and email.

Dated: November 4, 2019

                                             ______________________________________
                                             R OBERT T. NUMBERS, II
                                             Robert
                                             U NITEDT. Numbers,
                                                     STATES      II
                                                            MAGISTRATE    JUDGE
                                             United States Magistrate Judge




                                                2
